Citation Nr: 0706344	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus with associated hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active service from December 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that assigned a 20 percent disability rating 
for diabetes mellitus, after granting service connection for 
the same.  The veteran appealed the assigned rating. 

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2004.  A 
transcript of the hearing is associated with the claims 
folder.

The Board most recently remanded the matter to the RO via the 
Appeals Management Center (AMC) in April 2006 for the purpose 
of obtaining additional evidence.  The matter was returned to 
the Board in September 2006 for final appellate 
consideration.  


FINDINGS OF FACT

1.  There is no evidence that the veteran's diabetes mellitus 
requires insulin and regulation of activities.

2.  The veteran requires continuous medication to control his 
hypertension; however, diastolic blood pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more.






CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2006).

2. The criteria for a separate 10 percent rating, but no 
greater, for hypertension have been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial agency decision in March 2002.  The 
RO's April 2003, May 2006, and June 2006 notice letters 
informed the veteran that he could provide evidence to 
support his claim or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it 




was his responsibility to either send records pertinent to 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for diabetes 
mellitus.  While the veteran was never provided a VCAA letter 
outlining the criteria for establishing effective dates, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Id.  Further, as the veteran was granted service 
connection for the claimed disability and assigned a 
disability evaluation and initial effective date, which was 
subsequently revised (made earlier), the Secretary had no 
obligation to provide further notice under the statute.  
Dingess/Hartman v. Nicholson.  Moreover, the veteran was 
provided notice of the regulations for evaluating his 
diabetes mellitus in the January 2003 statement of the case 
and supplemental statements of the case dated in December 
2005 and June 2006 and he has not otherwise argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.   Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Records from the Boston VA Medical Center (VAMC) have been 
obtained.  The veteran has not identified any other medical 
care providers.  The veteran was afforded VA examinations in 
January 2002, May 2003, May 2005, and June 2006.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.   38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159. 




Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim for an increased evaluation originated from the RO 
decision that granted service connection for that disability.  
The claim therefore stems from the initial rating assigned to 
that disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  A 20 percent is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoiding strenuous occupational and recreation 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows that the veteran does 
not require insulin or restricted activities to control his 
diabetes mellitus.  The report of the June 2006 VA 
examination indicated that the veteran denied any 
restrictions of his activities due to his diabetes mellitus.  
He said he engaged in fewer sports than in the past, but that 
this change of activity was due to a right shoulder problem.  
The examiner commented that it appeared that the veteran's 
diabetes seemed to have a minimal effect on his daily 
activities.  It was also noted that he used an oral 
hypoglycemic agent (a low dose of metformin) to control his 
diabetes mellitus, and that his diabetes mellitus had been 
easily controlled so far.  Earlier VA examination conducted 
in May 2005 and May 2003 contain similar findings.  The May 
2005 report specifically noted that the veteran had never 
taken insulin for his diabetes.  Outpatient treatment records 
dated between January 2002 and July 2006 also indicated that 
the veteran was taking metformin to control his diabetes 
mellitus.  The Board therefore concludes that the criteria to 
support a higher (40 percent) rating diabetes mellitus have 
not been established.  

As noted above, compensable complications of diabetes are to 
be rated separately unless they are part of the criteria used 
to support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  The veteran's diagnosed 
hypertension is associated with his diabetes.  Specifically, 
when he was examined in June 2006, the examiner determined 
that the veteran's hypertension was a separate disease entity 
from his diabetes mellitus and was not caused by the diabetes 
mellitus, but that the hypertension was worsened/exacerbated 
by hypertension.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.

A review of the record shows that the veteran takes 
medication to control his hypertension.  References to the 
veteran taking lisinopril (an antihypertensive medication) 
every day are made in the May 2005 and June 2006 VA 
examination reports as well as contemporaneous VA outpatient 
records.  The criterion for a separate 10 percent rating for 
associated hypertension has therefore been met.  

However, there is no evidence to support a higher (20 
percent) rating for hypertension.  When he was examined in 
June 2006 his diastolic blood pressure was 80 and systolic 
blood pressure was 112.  His blood pressure was 100/60 during 
his May 2005 examination, 110/70 during his May 2003 
examination, and 135/90 during his January 2002 examination.  
VA outpatient treatment records do not show any worse 
readings.  In other words, the records consistently reflect 
blood pressure measurements under the 200 level for systolic 
pressure and under 110 for diastolic pressure.  There have 
been not any exceptions.

Consideration has also been given as to whether separate 
compensable evaluations may be assigned for other 
complications related to his diabetes mellitus.  
Specifically, in its April 2006 Remand, the Board observed 
that the May 2005 VA examination report included conclusions 
that the veteran "probably" had mild diabetic neuropathy 
and mild diabetic retinopathy.  The AMC was directed to 
obtain any VA treatment records pertaining to the evaluation 
of either condition as well as affording the veteran another 
VA examination to determine whether or not the veteran 
suffered from these conditions and, if so, the level of 
severity of each.  

The post-Remand evidence weighs against the assignment of 
separate compensable ratings for diabetic neuropathy and 
diabetic retinopathy.  With regard to diabetic retinopathy, 
the Board notes that the veteran underwent a diabetic eye 
examination in June 2005, and that the conclusion was that 
the veteran does not suffer from retinopathy.  A reevaluation 
conducted in June 2006 was also negative for diabetic 
retinopathy.  The June 2006 VA examination further noted that 
the veteran did not have any visual symptoms related to his 
diabetes mellitus.  Similarly, the June 2006 examination 
report specifically indicated that there were no symptoms of 
peripheral neuropathy related to diabetes or diabetic 
neuropathy.  Again, the examiner stated that the veteran's 
diabetes seemed to have a minimal effect on his daily 
activities.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
post-Remand records and reports are clearly more probative.  
When compared to the May 2005 VA examination, the 


post-Remand evidence is far more definitive and conclusive in 
determining that the veteran does not suffer from diabetic 
neuropathy and diabetic retinopathy.  


	ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus with associated hypertension is 
denied.

Entitlement to a separate 10 percent rating, and not higher, 
for hypertension is granted, subject to controlling 
regulations applicable to the provision of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


